Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         22-JUN-2021
                                                         02:08 PM
                                                         Dkt. 27 ODMR
                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                          STATE OF HAWAIʻI,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                             THEO PEDRO,
                   Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
          (CAAP-XX-XXXXXXX; CASE NO. 2FFC-XX-XXXXXXX(4))

             ORDER DENYING MOTION FOR RECONSIDERATION
     (By: McKenna, Wilson, and Eddins JJ., and Recktenwald, C.J.,
              dissenting, with whom Nakayama, J., joins)

     Upon consideration of Respondent/Plaintiff-Appellee State
of Hawaiʻi’s Motion for Reconsideration of June 4, 2021 Majority
Opinion, and the record and files herein,
     IT IS HEREBY ORDERED, that the motion is denied.
          DATED:   Honolulu, Hawaiʻi, June 22, 2021.

                                /s/ Sabrina S. McKenna
                                /s/ Michael D. Wilson
                                /s/ Todd W. Eddins